Citation Nr: 0113297	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-22 122A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1973 to May 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
by the RO which denied service connection for schizophrenia.

The Board notes that in unappealed May 1983, August 1988, 
October 1991, and May 1993 decisions, the RO denied service 
connection for a psychiatric disorder.  Those RO decisions 
are final, and thus, new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. § 5108, 7105.  In January 
1999, the RO denied the claim of service connection for a 
psychiatric disorder on a de novo basis.  Irrespective of the 
RO's action in January 1999, the Board must decide whether 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for a psychiatric disorder.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board construes the current appellate issue to be whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a psychiatric disorder, and, if the 
claim is reopened, whether service connection for a 
psychiatric disorder is warranted. 


FINDINGS OF FACT

1.  In May 1993, the RO denied service connection for a 
psychiatric disorder, and the veteran did not appeal that 
decision.

2.  The evidence received since the May 1993 RO decision is 
cumulative or redundant of evidence previously considered, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection.



CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final May 1993 RO decision, and thus his claim for 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service in the Navy from May 1973 to 
May 1975.  His July 1972 service pre-induction examination 
was negative for any findings or diagnosis of a psychiatric 
disorder.  Although he reported on a medical history form 
that he had a history of nervous trouble, on objective 
examination he was noted to have a normal psychiatric system.  
A March 1975 discharge examination shows the veteran had a 
normal psychiatric examination.  At the time of the 
examination, he denied having a history of depression, 
excessive worry, or nervous trouble.  He was released from 
active duty in May 1975, and he had later reserve service.  
Service reserve records from 1976 to 1978 show that the 
veteran was always considered to be physically qualified for 
active duty for training.

VA medical records indicate that in November 1982, and again 
from December 1982 to May 1983, the veteran was hospitalized 
and was diagnosed and treated for schizophrenia and alcohol 
abuse.

In January 1983, the veteran filed a claim of service 
connection for a nervous disorder.  His claim was denied by 
the RO in May 1983.  He did not appeal the adverse 
determination.

Medical reports from 1987 and 1988 reveal the veteran 
received treatment for schizophrenia at the VA mental health 
clinic. 

A June 1988 report signed by a VA social worker and a VA 
psychiatrist indicates that the veteran received outpatient 
and in patient treatment for schizophrenia beginning in 1982 
and through 1987.

The RO, in August 1988, denied the claim of service 
connection for schizophrenia.  The veteran did not perfect a 
timely appeal of the RO's decision.

In April 1991, the veteran again filed a claim of service 
connection for a psychiatric disorder.  In support of his 
claim, he submitted outpatient treatment reports from 1988 to 
1991 showing he was treated for schizophrenia.  

The RO, in October 1991, denied the claim of service 
connection for a psychiatric disorder, finding that the 
veteran had not submitted new and material evidence.  He did 
not appeal.

In October 1992, the veteran was hospitalized for treatment 
of chronic schizophrenia.  He filed another claim for service 
connection for a psychiatric disorder in November 1992.

A February 1993 VA examination report reveals a diagnosis of 
schizophrenia and a history of substance abuse.

In March 1993, the veteran submitted a statement to the 
effect that he had a neurosis due to service.  He stated he 
got hit with a small bat in boot camp and that he also got 
"sucker punched" by a Texan while in service.  He also 
stated he had a pump and a locker dropped on his foot.

The RO, in May 1993, denied the application to reopen the 
claim of service connection for schizophrenia, stating that 
the veteran had not submitted new and material evidence.  The 
veteran did not appeal.

Also in May 1993, the veteran was granted non-service-
connected pension due to his schizophrenia.  Later that year, 
he was found incompetent for the purpose of handling VA 
benefits, and his sister was named his custodian.  An October 
1993 VA field examination report, related to competency 
status, notes that the veteran suffered from schizophrenia 
and that he received VA treatment.

The veteran, in a March 1994 statement, reported being hit 
with a bat, being "suckered punched," and having items 
dropped on his foot during service.  He stated that these 
incidents caused his mental disorder.

In June 1998 statement, the veteran's ex-wife stated that 
prior to service the veteran was a normal individual, but 
that he changed after service.  She stated that the veteran 
was no longer able to communicated with his children and that 
he lost most of friends.  She indicated that negative 
incidents in service caused the veteran to suffer emotional 
damage.

The veteran's representative submitted a claim of service 
connection for schizophrenia in August 1998.  He noted the VA 
field examination and referred to the June 1998 statement 
from the veteran's ex-wife.

In December 1998, the veteran's representative submitted a 
statement from the veteran's sister, to the effect that the 
veteran was normal prior to service but that after service he 
developed problems.  She claimed that the problems the 
veteran developed were a result of his military experiences.

In January 1999, the RO denied the claim of service 
connection for schizophrenia.

In his substantive appeal submitted in November 1999, the 
veteran reiterated that various incidents in service led to 
his mental condition.

The veteran testified at a March 2001 Travel Board hearing 
that he had a psychiatric disorder prior to service, but that 
such condition was aggravated by service.  He stated his 
problems started prior to service when he was whipped with a 
bullwhip and when he got kicked in the groin.  He said his 
mental condition was aggravated by service incidents such as 
someone dropping a pump on his foot, someone punching him in 
the face, and someone hitting him with a mop handle.  He 
stated he was not treated for a psychiatric disorder in 
service, and that after service he was first treated for a 
psychiatric disorder in 1981 or 1982.

II  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including a 
psychosis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for a psychiatric disorder was denied by 
the RO in May 1983, August 1988, October 1991, and May 1993.  
These decisions are final, with the exception that the claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105.  The question now 
presented is whether new and material evidence has been 
presented, since the 1993 RO decision, which would permit the 
reopening of the claim.  Evans v. Brown, 9 Vet.App. 273 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998).

Evidence considered at the time of the May 1993 RO decision 
included medical records which showed no chronic psychiatric 
disorder during the veteran's 1973-1975 active duty, no 
psychosis within the year after service as required for a 
presumption of service connection, and first post-service 
medical evidence of a psychiatric condition in 1982, many 
years after service, with no medical evidence linking the 
condition to service.  The evidence then available also 
included medical reports showing that the veteran was later 
treated for schizophrenia and that he was also treated for 
alcohol dependency.  Also of record were statements from the 
veteran alleging that his mental disorder began in service.

Evidence received since the May 1993 RO decision includes an 
October 1993 VA field examination report showing that the 
veteran was treated for schizophrenia.  This evidence is 
cumulative or redundant of evidence previously on file (it 
was previously known the veteran had schizophrenia years 
after service) and is therefore not new.  38 C.F.R. § 3.156; 
Anglin v. West, 203 F.3d 1343 (Fed.Cir. 2000); Vargas-
Gonzales v. West, 12 Vet.App. 321 (1999).  

Other evidence recently submitted includes hearing testimony 
from the veteran, as well as written statements from the 
veteran, his ex-wife, and his sister.  During a March 2001 
Travel Board hearing, the veteran testified that he had a 
psychiatric disorder prior to service, but that military 
service aggravated his condition.  The veteran's hearing 
testimony, even assuming it is new evidence, is not material 
evidence.  As a layman, he has no competence to offer an 
opinion as to a diagnosis or the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  His testimony 
is not so significant that it must be considered in order to 
fairly decide the merits of the service connection claim.  
38 C.F.R. § 3.156.  The written statements by the veteran, 
his ex-wife, and his sister are reiterations of previously 
made assertions that the veteran's psychiatric condition 
began in service.  Since the written statements are 
repetitious, they cannot be considered new evidence.  
38 C.F.R. § 3.156; Anglin, supra; Vargas-Gonzalez, supra.  
The veteran's assertions and the assertions of his sister and 
ex-wife, that his mental disorder was caused by service, are 
also not material evidence since, as laymen, they have no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu, supra.  The written lay 
statements by themselves or in connection with evidence 
previously assembled are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a psychiatric disorder.  Thus the May 1993 RO decision 
remains final.


ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

